PER CURIAM.
The Stacks appeal a final summary judgment in favor of Florida Farm Bureau Casualty Insurance Company (Farm Bureau). We affirm.
On May 18, 1980 Mr. Stack, a Metro-Dade police officer, was on duty with another officer, Robert Surdacki. Stack was a passenger in a police vehicle driven by Surdacki which was involved in an accident while the two were in pursuit of criminal suspects.
Farm Bureau insured Robert Surdacki under a policy which excluded coverage for losses:
*229a. that involve use of a motor vehicle in the business or occupation of you or a relative living in your household, except a private passenger auto, or farm truck, used by you, or your employee;
b. that occur while the motor vehicle is furnished to you or a member of your household for regular use.
Farm Bureau denied coverage based on these provisions and successfully moved for summary judgment. We affirm the judgment based on the regular use exclusion quoted above.
The motor vehicle involved here was owned by Metro-Dade and it was furnished to police officers for their regular use in the course of their employment. Surdacki was a police officer and, at the time of the accident, he was using a police vehicle which was available for his regular use. The First District Court of Appeal addressed this exact issue in O’Brien v. Halifax Insurance Co., 141 So.2d 307 (Fla. 1st DCA 1962). That court reached the conclusion, with which we agree, that the police vehicle fits squarely within the clear and unambiguous language of the exclusion. See also Voelker v. Travelers Indemnity Co., 260 F.2d 275 (7th Cir.1958); Commercial Insurance Co. v. Gardner, 233 F.Supp. 884 (E.D.S.C.1964).1
Accordingly, the summary judgment in favor of Farm Bureau is
Affirmed.

. The regular use exclusion applies whether or not the vehicle in question is a private passenger auto. See Home Ins. Co. v. Kennedy, 152 A.2d 115 (Del.Super.Ct.1959). Consequently, it is unnecessary for us to discuss the other exclusion argued by the parties and we are not deciding whether a police vehicle is a private passenger auto under that exclusion.